—Order of disposition, Family Court, Bronx County (Alma Cordova, J.), entered on or about July 15, 1998, which adjudicated appellant a juvenile delinquent, upon a jury verdict convicting him of *333murder in the second degree and an order of removal of Supreme Court, Bronx County (John Moore, J.), entered on or about May 6, 1998, and placed him with the Office of Children and Family Services for a period of 5 years, 18 months of which is to be served in a secure facility, unanimously affirmed, without costs.
Appellant was properly tried in Supreme Court because he was charged with a combination of crimes for which he could have been criminally responsible despite his age (see, Penal Law § 30.00 [2]), and other crimes to which the defense of infancy applied (Green v Montgomery, 95 NY2d 693, 698; CPL 200.20 [6]). Following the jury’s verdict convicting appellant of felony murder, a crime for which he could not have been criminally responsible since the underlying crime was for attempted first-degree robbery and appellant was not 16 years old at the time of the crime, Supreme Court properly transferred the case to Family Court for disposition (id.; CPL 310.85 [3]).
The jury verdict, which served as the fact-finding determination underlying Family Court’s order of disposition, was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility were properly considered by the finder of fact and there is no basis upon which to disturb those determinations. The underlying felony was clearly established by credible testimony from a witness who overheard appellant’s admission that the murder occurred in the course of an attempted robbery.
Appellant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Tom, J.P., Mazzarelli, Rosenberger, Ellerin and Rubin, JJ.